Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 8/11/2021.

The application has been amended as follows:

Claims 1-4 have been amended as follows:
 A damping control apparatus for a vehicle having an acceleration detection device for detecting an acceleration of a vehicle body for a vibration mode of the vehicle body to be damped, actuators for generating forces acting between the vehicle body and wheels, and a control unit for controlling the actuators, and the control unit stores an equivalent mass of an inerter, a damping coefficient of a damper, and a spring constant of a spring of a skyhook device that skyhooks a sprung mass of a single wheel vehicle model for the vibration mode via the inerter, the damper, and the spring, wherein 
corresponding to each actuator.

The damping control apparatus for a vehicle according to claim 1, wherein the control unit is configured to apply a high-pass filter to the acceleration, the once integrated value, and the twice integrated value so that the , and the twice integrated value each at least twice and each an equivalent number of times.

The damping control apparatus for a vehicle according to claim 1, wherein the control unit is configured to apply the , and the twice integrated value.

The damping control apparatus for a vehicle according to claim 1, wherein the vibration mode includes at least two of a heave mode, a roll mode and a pitch mode; the actuators includes four wheel actuators provided corresponding to a left front wheel, a right wheel, a right rear wheel, and a left rear wheel; and the control unit is configured to: calculate target generative forces of the four wheel actuators for each mode; calculate a sum of the target generative forces of at least two modes for each wheel actuator as a final target generative force; and control each wheel actuator so that a force generated by each wheel actuator conform to the corresponding to each wheel actuator.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art on record is Kikuchi et al. (US 2013/0253764; 
hereinafter Kikuchi) or Vandermissen et al. (US 2017/0240017; hereinafter Vandermissen). Kikuchi discloses: a damping control apparatus for a vehicle having an acceleration detection device for detecting an acceleration of a vehicle body for a vibration mode of the vehicle body to be damped, actuators for generating forces acting between the vehicle body and wheels, and a control unit for controlling the actuators (Claim 1). Vandermissen also discloses: a damping control apparatus for a vehicle having an acceleration detection device for detecting an acceleration of a vehicle body for a vibration mode of the vehicle body to be damped, actuators for generating forces acting between the vehicle body and wheels, and a control unit for controlling the actuators (Paragraph [0008]).
	However neither Kikuchi nor Vandermissen discloses and the control unit stores an equivalent mass of an inerter, a damping coefficient of a damper, and a spring constant of a spring of a skyhook device that skyhooks a sprung mass of a single wheel vehicle model for the vibration mode via the inerter, the damper, and the spring, wherein 
      the control unit is configured to: calculate, as a target damping force to be applied to the sprung mass with respect to the vibration mode, a value obtained by multiplying by a control gain a sum of a product of an acceleration detected by the acceleration detection device and the equivalent mass of the inerter, a product of a once integrated value of the acceleration and the damping coefficient of the damper, a product of a twice integrated value of the acceleration and the spring constant of the spring; calculate a target generative force of each actuator based on the target damping force; and control each actuator so that a force generated by the actuator becomes the corresponding target generative force corresponding to each actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/11/2021